437 F.2d 956
Kenneth W. OWENS, Appellant,v.A. C. CAVELL, Superintendent, State Correctional Institution, Rockview, Pennsylvania, Arthur T. Prasse, Commissioner of Corrections, Kenneth E. Taylor, Deputy Commissioner of Corrections, and Joseph R. Brierley, Superintendent, State Correctional Institution, Pittsburgh, Pennsylvania.
No. 19025.
United States Court of Appeals, Third Circuit.
Submitted on Briefs February 16, 1971.
Decided March 4, 1971.

Appeal from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Kenneth W. Owens, pro se.
J. Shane Creamer, Atty. Gen., Joseph Martin Gelman, Sp. Asst. Atty. Gen., Pittsburgh, Pa. (Fred Speaker, Atty. Gen., Harrisburg, Pa., on the brief), for appellees.
Before FREEDMAN, SEITZ and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have examined with care the contentions made on this appeal in forma pauperis from the dismissal of petitioner's complaint under the Civil Rights Act, 42 U.S.C. § 1983, for failure to set forth sufficient facts to support a claim for relief. We find the appeal to be without merit.


2
The judgment of the district court will be affirmed.